KAROHL, Presiding Judge,
dissenting.
The majority opinion in this case holds that the trial court erred in terminating the parental rights of A.M.W. under § 211.-447.2(2)(e) RSMo 1978. I fully agree with that view and believe that this case must be reversed and remanded to the juvenile court to continue its supervision. The juvenile court could not properly terminate the mother’s parental rights under either of the statutory provisions set forth in the juvenile officer’s petition.
The majority opinion, however, adopts the view that on the evidence the juvenile court could have terminated the parental rights of A.M.W. under § 211.447.2(2)(g) RSMo Cum.Supp.1982. This ground was not pleaded. It was never considered in the juvenile court. It was not briefed or argued before this court. There is no indication that the petitioner juvenile officer ever considered or intended to try sub-section (g). In order to reach this result, the majority relies on the proposition that all of the issues under sub-section (g) were tried by express or implied consent; that the requirements of due process were met; and that the evidence supports the requirements of sub-section (g). The record simply and absolutely does not support this proposition. Further, the majority opinion conflicts with In re S.P. W., 707 S.W.2d 814 (Mo.App.1986). Therefore, I dissent.
The only evidence offered at trial by four psychiatrists, all of whom were called by A.M.W., related only to the mental condition of the natural mother at the time of the stabbing of her child. There was no evidence that she suffered from a mental condition which rendered her unable to form an intent or act knowingly at any other time, particularly at the time of the termination hearing, as required by § 211.-447.2(2)(g)a. RSMo Cum.Supp.1982. The undisputed evidence proved the contrary and the juvenile court made no such finding.
Before reviewing the evidence in detail the nature of the mother’s mental condition and certain events are reviewed. All of the psychiatrists agreed that A.M.W. was afflicted at the time of the birth of her child on March 15, 1982, and on the date she stabbed her child on May 31, 1982, with paranoid schizophrenia; that the condition is chronic and will persist for the remainder of her lifetime; that as a result she did not “knowingly” stab her child.1 However, all of the psychiatrists testified that the chronic condition of paranoid schizophrenia does not prevent a parent from taking care of children. The termination hearing was *291held on March 29, 1985 and none of the psychiatrists had examined the natural mother after August 1983. They were not asked and could not have given an opinion on the mother’s ability to form intent or act knowingly at the time the petition for termination was filed or at the time of the hearing on the petition. Under these circumstances, there was no evidence to support a finding and the juvenile court made no finding on whether the mental condition rendered A.M.W. unable to form an intent or act knowingly as required by sub-section (g)a. Under these circumstances, it is unnecessary to consider whether the mental condition is coordinated with substantial and repeated neglect for failure to give a child the necessary care and protection required by sub-section (g)b.
Dr. Ann Montgomery saw A.M.W. on March 1, 1982, May 4, 1982 and March 28, 1983. She was asked, “So, despite your previous testimony of how ill this lady was you would not take the position on whether she should have her child?” A. No; because there are plenty of people out there who are psychotic who take care of their kids. Q. Did you view it as an imminent danger should the child be returned to her at that time? A. “I don’t think I would have thought that.” She was also asked, “Q. Is it your testimony that anyone suffering from paranoid schizophrenia is not aware of their actions and cannot act knowingly? A. Not anyone; no. Q. Is it possible for someone suffering from paranoid schizophrenia to act knowingly? A. Yes.” She was asked, “Q. Do you have an opinion today — I know it’s not your field of expertise — but you are a mother yourself, aren’t you? A. Yes. Q. And psychiatrist. Do you have an opinion today as to whether or not based upon what you saw in the records from the other doctors that you have reviewed as to whether or not today she is competent mentally and emotionally to take care of this child who is now about three years old? A. There are no records that tell you how she’s been since 1984 and 1985. The illness waxes and wanes, and I have got no evidence about that waxing and waning. I don’t know whether she is on medication. So, I can’t give you a conclusion. Q. ’ Was it your testimony earlier that because someone has a paranoid schizophrenia does not necessarily mean that they are not capable of taking care of a child? A. That’s true; that’s true. I have got patients who are paranoid schizophrenic who take care of their kids. ” (emphasis ours).
Dr. Bun Tee Co, Jr. examined A.M.W. on August 9, 1983 under a court order and for the purpose of the P.S.I. on the criminal case. He opined that there was no doubt in his mind that at the time of the stabbing the mother was not responsible for her acts by virtue of her mental disease, she did not know what she was doing at the time of the alleged crime and did not intend the consequences. He was asked, “Q. Dr., do you have any opinion as to whether or not the fact that a paranoid schizophrenic, that a person who has paranoid schizophrenic characteristics prevents them from taking care of a child? A. No, it does not prevent them. Q. Do you know of cases where paranoid schizophrenics do go about the business of taking care of a child in a healthy manner? A. Oh, yes; quite a few.” He was also asked if he had an opinion as to whether or not today, [at the time of the hearing], he felt A.M.W. was capable of taking care of a child and he answered, “I have not examined her, so I would not be able to let you know.” (emphasis ours).
Dr. Ahmad Ardekani examined A.M.W. at Malcolm Bliss Hospital in February and March of 1983. He found her competent, “which means the disease was somehow in state of remission. But we found that she was not responsible for the act because she was psychotic at the time of the act.” He testified that violent acts are not a common symptom of schizophrenic paranoid-type. He was asked, “Q. Do you have an opinion at all about [A.M.W.] being able to take care of a child today or has it been too long since you have seen her? A. Too long. I don’t have any opinion right now. I don’t know what state of mind she is in right now. It was last year, — actually, ‘83, two *292years ago. Q. Have you seen active schizophrenics, paranoid schizophrenics, who have properly cared for their children? A. Yes, I saw them. ” In Dr. Ardekani’s view if the child were returned to the natural mother she should be under supervision or under treatment and observation, “but it shouldn’t prevent her to have a child if she is symptom-free but it should be under supervision and observation.” (emphasis ours).
Dr. J. Carlos da Silva testified that he saw the mother on March 16 and March 17, 1982. This was immediately after the birth of the child, before the stabbing and he had not examined her thereafter. He was asked, “Q. Do you know of any patients of your own that are paranoid schizophrenics that are capable of taking care of their children? A. Depends on what state of remission they are, you know. It’s possible, yes. If they take their medication, if they are usually cooperative with the treatment, and in some cases, yes, they may be able to ... Q. The mere fact that you have paranoid schizophrenia does not automatically, in your opinion, disqualify you from —A. Not automatically. It depends on each individual case.” (emphasis ours).
The detailed review of the evidence presented to the juvenile court indicates: (1) the issue of the natural mother’s mental condition with regard to her ability to form intent and act knowingly at the time of the hearing to terminate parental rights was not an issue tried by consent — it was not tried at all; and (2) if the issue was tried then the only possible finding was that there was no proof that the natural mother could not form an intent and act knowingly. It is significant that the trial court made no finding on this issue. Only the majority opinion makes such finding and that opinion is based only upon the fact that her mental condition was permanent not upon the fact that the mental condition renders the parent unable to form an intent or act knowingly. It is significant that the majority opinion does not, as it must, conclude that the evidence supported a finding on the mental condition of the natural mother at the time of termination. The evidence is consistent, undisputed and contrary to the necessary finding which is ignored in the majority opinion. The conclusion in the majority opinion “that each of the requirements under § 211.447.2(2)(g) is supported by substantial evidence in the record” is simply wrong.
The majority justifies affirming the termination on a ground not pleaded and not tried on the authority of In re Dunn, 620 S.W.2d 46 (Mo.App.1981). In Dunn, the original petition pleaded § 211.477.2(f) RSMo 1978 [failure to support]. That allegation was amended by striking 2(f) and substituting § 211.447.(2)(b) [neglect]. Proof under 2(b) failed but satisfied the ground under 2(f). The court affirmed termination under 2(f). However, the basis of that holding is absent here. In Dunn, “the pleading itself was in the language of subsection 2(f) even though the wrong sub-section was stated. Moreover, the juvenile officer made it clear from the outset that his position made principal reliance on subsection 2(f).” Dunn, 620 S.W.2d at 48. The Dunn court found the pleading mix-up “resulted in no misleading of Dunn.” Id. This cannot be said in the present case. No one will be more surprised to learn that 2(g) was tried than the juvenile court, the juvenile officer, the natural mother and both counsel. The present issue was argued in Dunn. It was not argued here. On the present facts, due process is an orphan.
The importance of the error in the majority opinion is exaggerated by the mother’s third claim of error, the failure of the juvenile officer to conduct an investigation and submit a social study as required under § 211.472 RSMo 1978. The majority opinion contends, on the one hand, that the issue of the natural mother’s ability to form intent and act knowingly at the time of the termination proceeding was tried by consent. On the other hand, it contends that answers to interrogatories may substitute for the investigation and social study. However, the answers to interrogatories say nothing at all about the mental condition of the natural mother at the time of *293termination. If the issue was tried by consent then the absence of the investigation is critical and the purpose of § 211.472 has been totally ignored. Such investigation would have required at least a report on the current condition of the natural mother with regard to her mental disease and with reference to her ability to form intent and act knowingly in her role as a mother.
The opinion of the majority adds a finding of fact which was not made by the juvenile court. The juvenile court did not find that at the time of the termination proceeding the natural mother by reason of paranoid schizophrenia was “unable to form an intent or act knowingly.” No such finding is possible under the undisputed evidence of the experts. As a result the interrogatories fall far short of complying in all respects with § 211.472 RSMo 1978.
Finally, the opinion of the majority is in direct conflict with In re S.P.W., 707 S.W.2d 814 (Mo.App.1986). In that case, the court considered termination of parental rights of a mother with a personality disorder which was incurable, although controllable with medication and counseling. The trial court concluded that the mother could not form an intent and act knowingly and terminated parental rights under § 211.447.2(2)(g). The trial court also relied on other grounds. The court analyzed the statutory development of that section by reviewing the comparable provisions under the 1959 statute, the 1973 statute and the 1982 amendment. 707 S.W.2d 821-22. It concluded that the progression of these amendments manifested the legislature’s increasing willingness to limit the ability of the juvenile court to terminate parents’ rights in their children under 2(2)(g). On the present issue it said,
The statute does not define ‘unable to form an intent or act knowingly,’ but in context the meaning of those words is apparent. The meaning of statutory words can be found in the general purpose of the legislative enactment. Bank of Crestwood v. Gravois Bank, 616 S.W.2d 505, 510 (Mo. banc 1981). A court may find additional clues to the legislature’s meaning in identifying the malady the legislature sought to cure. Sermchief v. Gonzales, 660 S.W.2d 683, 688 (Mo. banc 1983). To accomplish the purpose of the legislature to protect the best interests of the children, the words ‘to form an intent or act knowingly’ need only refer to the ability of the parent adequately to nurture, care for and protect the children. A parent’s mental condition may be such that he cannot form an intent to commit a crime or cannot knowingly violate the law and yet be such that he can adequately take care of his child. Otherwise, the last requirement of subdivision (g) would be superfluous because, beyond the parent’s mental condition, the last finding of the court must be that by his consent the parent has ‘substantially and repeatedly neglected the child or failed to give the child necessary care and protection.’
707 S.W.2d at 822.
In In re S.P. W. there was no medical or psychiatric testimony about the mother’s mental condition. The court concluded that a person’s mental condition is a psychiatric question. Such “testimony regarding the specific nature of such an ailment, its disabling potential and its permanency is peculiarly within the realm of medicine, particularly psychiatry, and is not within the competency of laymen, even a psychologist specializing in counselling.” 707 S.W.2d 824. The court observed, “[i]n parental termination cases, juvenile courts should insist upon the testimony of such readily available psychiatric and medical experts.” It held, “[t]he juvenile officer’s failure to adduce the psychiatric evidence concerning this mother’s mental condition and its permanency and effect is fatal to the case he may have had under § 211.447.2(2)(g).” 707 S.W.2d 825. In the present case, not only was there no psychiatric testimony to support the conclusion pleaded and reached by the majority all of the psychiatric testimony was contrary to the result reached by the majority. Not only does the majority opinion not require psychiatric testimony to support the proposition that the natural mother was unable to form intent or act *294knowingly it excuses even the absence of lay testimony on the issue. No one testified that the natural mother cannot form intent and act knowingly.
The majority opinion is result oriented. It fails to recognize that the complainant had the burden to invoke the statute and carry a full burden of proof. In the Interest of W.F.J, 648 S.W.2d 210, 214 (Mo.App. 1988). It fails to recognize that the power of the juvenile court to terminate parental rights is purely statutory, and without such legislation, the power would not exist. Severance of the parent/child relationship by act of law is an exercise of awesome power and demands strict literal compliance with the statutory authority from which the power is derived. The majority opinion terminates the parental rights of a mother and the child’s right to its natural parent on an issue that was not pleaded, not tried and not proven.
Immediately after the child was born the juvenile court took jurisdiction and continues to have jurisdiction over the child. The petition for termination of parental rights was not filed for that purpose. Because the child remains subject to the jurisdiction of the juvenile court on previous orders, I would reverse the judgment terminating the natural mother’s parental rights. If the majority is correct that § 211.447.-2(2)(g) constitutes a ground to terminate this mother’s parental rights then the issue may be pleaded and tried. In view of the evidence of all of the psychiatrists it would appear that that would be uneventful but at least the natural mother would have an opportunity to demonstrate her ability to form intent and act knowingly and the juvenile officer an opportunity to prove otherwise.

. It would be difficult to harmonize this evidence with the sentence on the criminal charge.